Title: To Thomas Jefferson from Benjamin Smith Barton, 26 October 1798
From: Barton, Benjamin Smith
To: Jefferson, Thomas


          
            Dear Sir,—
            Germantown, October 26th, 98.
          
          I have lately published a new edition of my New Views. I shall endeavour, by the first private conveyance, to forward to you a copy of it. It is very greatly enlarged. I am extremely anxious to pursue this subject much farther. I shall, therefore, be much obliged to you for the sight of your Vocabularies, when you shall come—to town. All mine are at your service. Will it not be possible to procure some words in the dialects of the Pamunkies, Màttaponies, and Nottoways, mentioned in your Notes? I find, by comparing the language of the Powhatans, that it is very nearly allied to the Delaware language.
          I have, for some time, been employed upon an extensive work on the subject of Instinct.
          I have the honour to be, with great respect, Dear Sir,
          Your very humble & obliged friend, &c.
          
            Benjamin Smith Barton.
          
          
            Please to make my best respects to your two sons-in-law, Mr. Randolph & Mr. Eppes.—
          
        